
	
		II
		109th CONGRESS
		2d Session
		S. 3779
		IN THE SENATE OF THE UNITED STATES
		
			August 2, 2006
			Mrs. Boxer introduced
			 the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To provide that if Congress enacts a phased-in increase
		  in the Federal minimum wage as provided for in the Estate Tax and Extension of
		  Tax Relief Act of 2006, the pay increase for Members of Congress will be
		  phased-in over the same time frame. 
	
	
		1.Adjustments in Pay of Members
			 of Congress Corresponding to Adjustments In Federal Minimum Wage
			(a)In
			 GeneralNotwithstanding any other provision of law, if a
			 provision of law is enacted during calendar year 2006 that provides for an
			 increase in the Federal minimum wage under section 6 of the Fair Labor
			 Standards Act of 1938 (2 U.S.C. 206) that takes effect on 2 or more dates in
			 any calendar year, any adjustment that would otherwise be made under section
			 601(a) of the Legislative Reorganization Act of 1946 (2 U.S.C. 31) (relating to
			 cost of living adjustments for Members of Congress) during calendar years 2007,
			 2008, and 2009 shall take effect as provided under subsection (b).
			(b)Adjustments in
			 Pay of Members of Congress
				(1)No cost of
			 living adjustments in calendar years 2008 and 2009Subject to
			 subsection (a) and paragraph (2) of this subsection, no adjustment shall be
			 made under section 601(a) of the Legislative Reorganization Act of 1946 (2
			 U.S.C. 31) (relating to cost of living adjustments for Members of Congress)
			 during calendar year 2008 or 2009.
				(2)Three-year
			 phase-in of adjustment in calendar year 2007Subject to
			 subsection (a), any cost of living adjustment in the pay of Members of Congress
			 made under section 601(a) of the Legislative Reorganization Act of 1946 (2
			 U.S.C. 31) during calendar year 2007 that would otherwise take effect in that
			 calendar year shall take effect as follows:
					(A)One-third of the
			 total amount of the adjustment shall take effect on the first day of the first
			 applicable pay period beginning on or after January 1, 2007.
					(B)One-third of the
			 total amount of the adjustment shall take effect on the first day of the first
			 applicable pay period beginning on or after June 1, 2008.
					(C)One-third of the
			 total amount of the adjustment shall take effect on the first day of the first
			 applicable pay period beginning on or after June 1, 2009.
					
